DETAILED ACTION
	This action is responsive to applicant’s communication filed 02/16/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1, 13, and 20 are objected to for a minor informality.
Claims 1, 3-4, 6-10, 13, 15-16, and 18-23 are rejected under 35 U.S.C. 112(a).
Claims 1, 3-4, 6-10, 13, 15-16, and 18-23 are rejected under 35 U.S.C. 112(b).
Claims 1, 3-4, 6-10, 13, 15-16, and 18-23 are rejected under 35 U.S.C 103.
Claims 1, 3-4, 6-10, 13, 15-16, and 18-23 are provisionally rejected on the ground of non-statutory double patenting.
Claims 2, 5, 11-12, 14, and 17 are cancelled.

Response to Amendment
The amendment to the claims filed on 02/16/2021 does not comply with the requirements of 37 CFR 1.121(c) because limitations were added and removed from the previous version of the claims without the appropriate markings. In the independent claims, the limitation “cause each second application icon… together with the at least one first application icon and the at least one entry of functions” was added without the appropriate underline markings. The limitation “wherein when the virtual button bar is In the interest of compact prosecution, the amendments to the claims are being examined herein despite incompliance with 37 CFR 1.121(c). Amendments to the claims filed on or after July 30, 2003 must comply with 37 CFR 1.121(c) which states:

	(c) Claims. Amendments to a claim must be made by rewriting the entire claim with all changes (e.g., additions and deletions) as indicated in this subsection, except when the claim is being canceled. Each amendment document that includes a change to an existing claim, cancellation of an existing claim or addition of a new claim, must include a complete listing of all claims ever presented, including the text of all pending and withdrawn claims, in the application. The claim listing, including the text of the claims, in the amendment document will serve to replace all prior versions of the claims, in the application. In the claim listing, the status of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently amended), (Canceled), (Withdrawn), (Previously presented), (New), and (Not entered).
		(1) Claim listing. All of the claims presented in a claim listing shall be presented in ascending numerical order. Consecutive claims having the same status of “canceled” or “not entered” may be aggregated into one statement (e.g., Claims 1–5 (canceled)). The claim listing shall commence on a separate sheet of the amendment document and the sheet(s) that contain the text of any part of the claims shall not contain any other part of the amendment.
		(2) When claim text with markings is required. All claims being currently amended in an amendment paper shall be presented in the claim listing, indicate a status of “currently amended,” and be submitted with markings to indicate the changes that have been made relative to the immediate prior version of the claims. The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters. The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived. Only claims having the status of “currently amended,” or “withdrawn” if also being amended, shall include markings. If a withdrawn claim is currently amended, its status in the claim listing may be identified as “withdrawn—currently amended.”
		(3) When claim text in clean version is required. The text of all pending claims not being currently amended shall be presented in the claim listing in clean version, i.e., without any markings in the presentation of text. The presentation of a clean version of any claim having the status of “original,” “withdrawn” or “previously i.e., without any underlining.
		(4) When claim text shall not be presented; canceling a claim.
			(i) No claim text shall be presented for any claim in the claim listing with the status of “canceled” or “not entered.”
			(ii) Cancellation of a claim shall be effected by an instruction to cancel a particular claim number. Identifying the status of a claim in the claim listing as “canceled” will constitute an instruction to cancel the claim.
		(5) Reinstatement of previously canceled claim. A claim which was previously canceled may be reinstated only by adding the claim as a “new” claim with a new claim number.

Response to Arguments
Applicant’s request to hold the double patenting rejection in abeyance has been noted. The provisional double patenting rejections of claims 1, 3-4, 6-10, 13, 15-16, and 18-23 are being maintained at this time.

Applicant’s arguments regarding the prior art have been fully considered but are respectfully moot in view of the new grounds for rejection necessitated by the amendments to the claims.

Claim Objections
Claims 1, 13, and 20 are objected to because of the following informalities:
In line 23 of claim 1, “each second application icon… move along the target direction” should read “each second application icon… moves along the target direction.” Claims 13 and 20 recite a similar informality.
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1, 3-4, 6-10, 13, 15-16, and 18-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 6-10, 13, 16, 18-20, and 25 of copending Application No. 16/242,068 (hereinafter ‘068) in view of Shi (US 2014/0292666 A1).

Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the claims of the instant application is either contained within the claims of ‘068 or otherwise obvious over the prior art. In other words, the limitations of the claims of the instant application are substantially found within the claims of the copending application ‘068. A comparison of the claims can be seen in the table below.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Instant Application
Copending Application 16/242,068  
Comments
(Claim 1) a control method of a terminal device, comprising: detecting a touch operation on a virtual button bar;
(claim 1) A control method of a terminal device, comprising: detecting a touch operation on a virtual button bar
The differences between claim 1 of ‘068 and Claim 1 of the instant application would have been obvious to one of ordinary skill in the art in view of the prior art.
wherein the virtual button bar displayed on the terminal device comprises a back button, a home button and a function list button, 
wherein the virtual button bar comprises a home button
See below for the obviousness analysis in view of Shi.
when the touch operation is a sliding operation, a starting position of the touch operation is located at the back button, the home button or the function list button of the virtual button bar, and an angle between a direction of the touch operation and a target direction is equal to or greater than a preset angle, performing a function corresponding to the back button, the home button or the 

See the 35 U.S.C. 112(a) rejection of this limitation in claim 1 below.
when the touch operation is a sliding operation, the starting position of the touch operation is located in the virtual button bar, and the angle between the direction of the touch operation and the target direction is less than the preset angle
a beginning point of the target sliding operation is located in the virtual button bar and an angle between a sliding direction of the target sliding operation and a target direction is less than a preset angle; and in response to determining that the touch operation is the target sliding operation

causing the virtual button bar to slide from a starting position along the target direction to a target position of the current display interface of the terminal device
causing the virtual button bar to slide from an edge of the current display interface along the target direction in a current display interface of the mobile device

and displaying a preset function bar below the virtual button bar after the virtual button bar slides to the target position, the preset function bar displaying at least one first application icon and at least one entry of functions of the terminal device
and displaying, on the current display interface, a shortcut function bar comprising the virtual button bar and a preset function bar, when the virtual button bar reaches a target position, wherein at least one application icon configured to launch an application or enter a function entry for executing a function of 

wherein, with the sliding of the virtual button bar, each second application icon displayed on the current display interface move along the target direction of the virtual button bar, such that each second application icon is above the virtual button bar, and each second application icon is displayed on the current display interface together with the at least one first application icon and the at least one entry of functions.
and with the sliding of the virtual button bar, the current display interface moves along the target direction of the virtual button bar, such that an entire current display interface is displayed above the virtual button bar.
This limitation is more broad in claim 1 of ‘068; however, these limitations are substantially similar and are directed to the same technical feature.


A similar analysis can be done between claims 13 and 20 of ‘068 and claims 13 and 20 of the instant application.
(Claim 3) wherein a distance between the starting position and the target position is between 1/3 and 2/3 of a length in the target direction of the current display interface.
(claim 1) causing the virtual button bar to slide from an edge of the current display interface… a distance between the edge of the current display interface and the target position being between 1/3 and 2/3 of a length of the current display interface in the target direction
Claims 1 of ‘068 further comprises the limitations of Claim 3 of the instant application. A similar analysis can be done between claims 13 of ‘068 and claim 15 of the instant application.
(Claim 4) wherein causing the virtual button bar to slide from the starting position along the target direction in the current display interface of the terminal device comprises: causing the virtual button bar to slide from the starting position along the target direction in the current display interface of the terminal device, and causing the preset function bar to emerge from the edge of the current display interface with the sliding of the virtual button bar.


wherein the method further comprises: receiving a control instruction for any identification in the preset function bar; when the identification corresponding to the control instruction is the icon of any application in the terminal device, controlling the terminal device to launch the application; and when the identification corresponding to the control instruction is the entry of any function of the terminal device, executing the function corresponding to the entry.


(Claim 7) wherein controlling the terminal device to launch the application comprises: when the control instruction with respect to the icon of the application is a long-press control instruction, causing the icon to enter into an editing mode, the editing mode indicates a mode in which a user is able to perform operations on the icon.
(claim 7) wherein controlling the terminal device to launch the application comprises: when the control instruction with respect to the icon of the application is a long-press control instruction, causing the icon to enter into an editing mode, the editing mode indicates a mode in which a user is able to perform operations on the icon.

(Claim 8) further comprising: when the touch operation on the virtual button bar is detected, determining whether the touch operation is a clicking operation on any virtual button in the virtual button bar; and when the touch operation is the clicking operation, controlling the terminal device according to a function corresponding to the virtual button.
(claim 8) when the touch operation on the virtual button bar is detected, determining whether the touch operation is a clicking operation on any virtual button in the virtual button bar; and when the touch operation is the clicking operation, controlling the terminal device according to a function corresponding to the virtual button.

(Claim 9) wherein determining whether the touch operation is the clicking operation on any virtual button in the virtual button bar comprises: when a duration of a pressing operation in an area including the virtual button exceeds a preset time period, determining that the pressing operation is the clicking operation on the virtual button.


(Claim 10) wherein determining whether the touch operation is the clicking operation on any virtual button in the virtual button bar comprises: when a pressure of a pressing operation in an area including the virtual button exceeds a preset pressure, determining that the pressing operation is the clicking operation on the virtual button.
(Claim 10) wherein determining whether the touch operation is the clicking operation on any virtual button in the virtual button bar comprises: when a pressure of a pressing operation in an area including the virtual button exceeds a preset pressure, determining that the pressing operation is the clicking operation on the virtual button.

(Claim 21) when the touch operation is the target sliding operation, performing fingerprint recognition for a user; when the user passes the fingerprint recognition, displaying an icon of a payment software, an entry of a Richscan function and an icon of a virtual card package within the 




Further regarding claim 1 of the instant application, Claim 1 of ‘068 does not recite:
wherein the virtual button bar displayed on the terminal device comprises a back button… and a  function list button…
However, Shi, which is directed to a mobile user interface with a plurality of icons and applications, teaches:
wherein the virtual button bar displayed on the terminal device comprises a back button… and a  function list button, (“in an exemplary embodiment, a human interface artifact can include, a home button (112), or a return /back button (118), or a cancel button, or a phone calling button, or a confirm button, or a menu button, or a search button (120), or an application launch icon (110), or a fire button, or a start button (e.g., power on), or a restart button, or a power off button, or a setting button (116), or a browser button (e.g., container browser), or a file open button” Paragraph 0055. See Figure 2 which shows a back button 118 and a home button 112 on a virtual button bar. The setting button 
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the virtual button bar with target sliding operation for displaying a preset function bar recited by claim 5 of ‘068 by incorporating the functional icons taught by Shi. Since the references are also directed to mobile user interfaces that respond to touch operations, the combination would yield predictable results and would not alter the functionality recited by claim 1 of ‘068. Such an implementation would amount to a simple substitution of the displayed application icons on the virtual button bar and preset function bar.
A similar analysis applies to independent claims 13 and 20 of the instant application in view of claims 13 and 20 of ‘068 and the prior art.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 3-4, 6-10, 13, 15-16, and 18-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the 
The closest support, as also indicated by the applicant in the Remarks, can be found on Page 5 lines 25-26, Page 6 lines 13-18, and Page 13 lines 3-4. However, these citations provide support for the amended limitation in lines 14-16 of claim 1, not the amended limitations in lines 8-13 of claim 1 reproduced above. Page 5 lines 25-26 provide support for the virtual button bar having the recited back button, home button, and function list button and that these buttons have the same function as their physical counterparts when clicked. Page 6 lines 13-18 provides support for recognition of the target sliding operation when a touch operation is a sliding operation and an angle between the target direction and the sliding direction is less than a threshold (lines 14-16 of amended claim 1). Page 13 lines 3-4 provides support for recognition of sliding and clicking operations on the virtual button bar and discloses an advantage of the invention is avoiding mistaken touch.
There is no mention of performing a function corresponding to a virtual button if a sliding operation starts in the area of the button and an angle between the sliding direction and target direction is greater than or equal to a preset angle, as required by the only reasonable assumption that can be made if the present condition (a sliding angle being less than a preset angle) is not satisfied is that the intended function (sliding the virtual button bar) is not executed. The amended limitations in lines 8-13 of claim 1 instead require that a function of a virtual button on the virtual button bar is actively executed in response to both 1.) a sliding operation starting within the virtual button and 2.) continuing at an angle equal to or larger than the preset angle. Neither the specification nor the drawings provide support for this feature.
Furthermore, the “clicking” operation referenced by page 5 and 13, which results in performing a function of a virtual button, is disclosed on Page 12 lines 18-23 as being detected according to known methods, such as a duration exceeding a preset time period or a pressure exceeding a preset pressure. There is no discussion of the “clicking” operation corresponding to a sliding operation with the above two conditions. Page 13 line 2 discloses that a “sliding operation may trigger the clicking instruction” by mistake. However, this alone does not imply the features required by the amendments to claim 1.
Independent claims 13 and 20 recite similar limitations and are therefore rejected using the same reasoning discussed above. Claims 3-4, 6-10, 15-16, 18-19, and 21-23 are rejected due to their respective dependencies.


(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1, 3-4, 6-10, 13, 15-16, and 18-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recites the limitation "causing the virtual button bar to slide from a starting position along the target direction" in line 17.  There is insufficient antecedent basis for this limitation in the claim. There is already a recitation of “a starting position” in line 8 corresponding to a starting position of a touch operation. It is unclear if the recitation of “a starting position” in line 17 refers to the same starting position or a different starting position. In the interest of compact prosecution, the examiner is interpreting the “starting position” in line 17 to refer to a different position since it corresponds to the beginning of the sliding of the virtual button bar on the screen rather than the beginning of a touch operation, to which the “starting position” in line 8 corresponds.
Independent claims 13 and 20 recite similar limitations and are therefore rejected using the same reasoning discussed above. Claims 3-4, 6-10, 15-16, 18-19, and 21-23 are rejected due to their respective dependencies.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-4, 6, 8-10, 13, 15-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Missig (US 2018/0335936 A1) in view of Shi (US 2014/0292666 A1) and in further view of Chaudhri (US 2014/0267103 A1) and Hu (US 2016/0328143 A1).

Regarding Claim 1, Missig discloses a control method of a terminal device, comprising: detecting a touch operation on a virtual button bar (“As shown in FIGS. 5C40-5C47, the dock with the home button is displayed when a contact meets home-button-display criteria (e.g., the contact includes a swipe up) and the control center is displayed when the contact meets a swipe-control-center-display criteria (e.g., the contact includes a sustained movement that is greater than the home-button-display criteria)” Paragraph 0254. See Figures 5C43 to 5C44: a touch operation 582 is detected on a virtual button bar 558.) 
wherein the virtual button bar displayed on the terminal device comprises… a home button… (“As contact 556 moves upward, dock 558 (with home button 559) moves onto user interface 520 with movement of contact 556” Paragraph 0235. See Figure 5C43 virtual button bar 558 with home button 559.)
when the touch operation is a sliding operation, a starting position of the touch operation is located at the back button, the home button or the function list button of the virtual button bar… performing a function corresponding to the back button, the home button or the function list button depending on the starting position (“FIGS. 5C27-5C29 illustrate movement of a contact 570 (e.g., in a swipe gesture) from the bottom edge of device 100 and across touch screen 112 in an upward direction. As contact 570 moves upward, dock 558 (with home button 559) moves onto user interface 520 with movement of contact 570. In FIG. 5C30, contact 570 lifts off and dock 558 with home 
when the touch operation is a sliding operation, the starting position of the touch operation is located in the virtual button bar… (“As shown in FIGS. 5C45, when device 100 detects that contact 582 continues to swipe up (e.g., above a movement threshold, such as 1/7 of the display height) after dock 558 (with home button 559) is displayed, a control center 584 (that optionally, includes dock 558) is displayed, overlaid on user interface 520” Paragraph 0256. See Figure 5C43: a starting position of a target sliding operation for displaying a control center is within the dock as represented by touch position 582-c. The target sliding operation continues to Figure 5C47 in which the control center is fully displayed along with the virtual button bar (dock) 584.)
causing the virtual button bar to slide from a starting position along the target direction to a target position of the current display interface of the terminal device (“As shown in FIGS. 5C45, when device 100 detects that contact 582 continues to swipe up (e.g., above a movement threshold, such as 1/7 of the display height) after dock 558 (with home button 559) is displayed” Paragraph 0256. See transition of touch operation 582 from Figure 5C43 to 5C47: the virtual button bar (dock 558) is caused to slide upwards ending at a target position as shown in Figure 5C47.)
and displaying a preset function bar below the virtual button bar after the virtual button bar slides to the target position, the preset function bar displaying at least one first application icon and at least one entry of functions of the terminal device (Paragraphs 0256-257 and Figure 5C47: a preset function bar (control center 584) is fully displayed at the end of the touch operation. The control center is displayed below the dock and displays a plurality of icons, such as the Wi-Fi icon being actuated in Figure 5C48, and functions, such as volume and brightness controls, that are selectable by the user. “In the example of FIG. 5B10, the control center user interface object 542 includes a standard set of controls for controlling different functions of the device 100 (e.g., controls for turning on/off airplane mode, WiFi, Bluetooth, do-not-disturb mode, a screen brightness slider, etc.)” Paragraphs 0224-227 and Figures 5B10-5B12. “In some embodiments, the control user interface also includes one or more quick launch icons for launching one or more applications without going to the home screen” Paragraph 0308. See Figure 5C46: in addition to the setting icons, application icons such as a calculator, camera, and timer are also displayed on the control center menu.)
Missig does not disclose wherein the virtual button bar displayed on the terminal device comprises a back button… and a function list button.
However, Shi, which also teaches a user interface with a virtual button bar, teaches wherein the virtual button bar displayed on the terminal device comprises a back button… and a function list button (“in an exemplary embodiment, a human interface artifact can include, a home button (112), or a return /back button (118), or a cancel button, or a phone calling button, or a confirm button, or a menu button, or a search button (120), or an application launch icon (110), or a fire button, or a start a setting button (116), or a browser button (e.g., container browser), or a file open button” Paragraph 0055. See Figure 2 which shows a back button 118 and a home button 112 on a virtual button bar. The setting button (displayed), menu button, or file open button would be equivalent to a function list button.)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the virtual button bar taught by Missig to include a back button and function list button as taught by Shi. Since both references are directed to mobile user interfaces, the combination would yield predictable results. Since Missig teaches detection of both tap operations (Figure 5C31 operation 572) and sliding operations (Figure 5C43-5C47 operation 582) on the dock (virtual button bar), any type of software key, icon, or interactive element would be capable of being displayed on the dock without changing the functionality of the interface, including the target sliding operation. Such a combination would be a simple substitution of the interactive elements or icons displayed on the dock.
Missig in view of Shi does not teach wherein, with the sliding of the virtual button bar, each second application icon displayed on the current display interface move along the target direction of the virtual button bar, such that each second application icon is above the virtual button bar, and each second application icon is displayed on the current display interface together with the at least one first application icon and the at least one entry of functions.
However, Chaudhri, which is also directed to a mobile user interface, teaches wherein, with the sliding of the virtual button bar, each second application icon displayed on the current display interface move along the target direction of the virtual button bar, such that each second application icon is above the virtual button bar, and each second application icon is displayed on the current display interface together with the at least one first application icon and the at least one entry of functions. (“In response to detecting gesture 571, the displayed images of open applications (e.g., images 5008-17, 5008-18, and 5008-19) and open application icons (e.g., icons 5002-16, 5002-17, 5002-18, and 5002-19) are scrolled up. In some embodiments, the displayed images of open applications and open application icons are scrolled up so that the displayed images of open applications and open application icons do not overlap with the search input user interface (e.g., keyboard 5014).” Paragraph 0256. See the transition from Fig. 5VV to Fig. 5XX. The display of a virtual interface, such as a virtual keyboard, from the bottom edge of the screen results in the current display being moved along the same direction to prevent overlap. This is in contrast to the embodiment in Fig. WW, where the virtual keyboard overlaps the current display. Icons 5002-16, 5002-17, 5002-18, and 5002-19 in Fig. 5XX are second application icons that are each moved along the direction (upwards) of the display of the virtual keyboard. In combination with Missig, it would have been obvious that these icons would be displayed together with the first application icons and functions that are displayed with the upwards sliding of the virtual button bar.)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the control center with dock that is presented responsive to a sliding operation on the dock taught by Missig in view of Shi by incorporating the method taught by Chaudhri of moving the current display interface along with the virtual button bar in order to prevent overlap of the two interfaces. Since both references are directed to user interfaces for mobile terminals, the combination would yield predictable results. While the concept of preventing overlap by moving icons in a current display in Chaudhri is with respect to a virtual keyboard displayed over a current interface, it would have been obvious to one of ordinary skill in the art to apply the disclosed concept to a virtual menu displayed over a current interface. As taught by Chaudhri (Paragraphs 0005-0006), such an implementation would produce a more efficient user interface that reduces the cognitive burden for the user when running multiple applications.
Missig in view of Shi and Chaudhri do not teach performing a function corresponding to the home button when an angle between a direction of the touch operation and a target direction is equal to or greater than a preset angle and does not teach causing the virtual button bar to slide when the angle between the direction of the touch operation and the target direction is less than the preset angle.
However, Hu, which is directed to application state switching on a mobile device responsive to preset flicking gestures, teaches causing the virtual button bar to slide when the angle between the direction of the touch operation and the target direction is less than the preset angle (“A start position of the operation track is located in the first preset operating area of the terminal… The terminal determines that the first flicking gesture is the first preset flicking gesture when… an angle between a portrait orientation of the output device of the terminal and a line formed by a start point of an operation track and an end point of the operation track is less than or equal to a first threshold, where the operation track is formed in the first preset operating area by the first preset Missig, it would have been obvious for this preset flicking gesture to result in the upwards sliding of the virtual button bar.)
Hu further suggests performing a function corresponding to the home button when an angle between a direction of the touch operation and a target direction is equal to or greater than a preset angle (“When the terminal detects that the user performs a leftward flicking gesture on the virtual navigation bar, the terminal may display, in the virtual navigation bar by adding a window, the identifier of the application that is in the first state, as shown in FIG. 4” Paragraph 0065. Since the target direction in a portrait orientation is upwards, a leftwards flick would correspond to an angle that is greater than the preset angle. It would have been obvious for a different function, such as the function of the home button in Missig, to be executed responsive to such a flick operation taught by Hu. It would have also been obvious to try mapping different functions to different preset flicking or sliding operations depending on the angle of the operation being above or below a threshold.)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the control center with dock that is presented responsive to a sliding operation on the dock taught by Missig in view of Shi and Chaudhri by incorporating the preset angle threshold for determining whether a sliding operation is a preset sliding operation as taught by Hu. Since Hu is also directed to specific preset touch gestures resulting in execution of functions on a mobile interface, Missig (Paragraphs 0225-227), teaches movement thresholds for determining whether the detected sliding operation is the operation for displaying the preset function bar, such an implementation would amount to merely incorporating the angle of the sliding operation as a condition instead of or in addition to the length and speed of the sliding operation. As Hu (Abstract, Paragraph 0059) teaches, this would improve control efficiency for a user since a dedicated button does not need to be disposed. Furthermore, mapping execution of a function, such as displaying a home screen, in response to the angle being greater than the threshold would have been further obvious in view of Hu.
Regarding Claim 13, Missig discloses a terminal device, comprising: a processor: a memory, configured to store instructions executable by the processor (Figure 1A memory 102 and processor 120.) 
Regarding Claim 20, Missig discloses a non-transitory computer readable storage medium, stored with instructions that, when executed by a processor of a terminal device, cause the terminal device to perform a control method of the terminal device, comprising (Figure 3 memory 370 and processor 310).
Claim 13 and claim 20 otherwise recite substantially the same limitations as claim 1 and are therefore rejected using the same reasoning described above.


Regarding Claim 3, Missig in view of Shi, Chaudhri, and Hu further teaches wherein a distance between the starting position and the target position is between 1/3 and 2/3 of a length in the target direction of the current display interface (Missig, “in 

Regarding Claim 4, Missig in view of Shi, Chaudhri, and Hu further teaches wherein causing the virtual button bar to slide from the starting position along the target direction in the current display interface of the terminal device comprises: causing the virtual button bar to slide from the starting position along the target direction in the current display interface of the terminal device (Missig, “As contact 582 moves upward, dock 558 (with home button 559) moves onto user interface 520 with movement of contact 582” Paragraph 0255. The dock is a virtual button bar that moves along with the user gesture 582 as seen in Figures 5C43-5C46.)
and causing the preset function bar to emerge from the edge of the current display interface with the sliding of the virtual button bar (Missig, “FIGS. 5C41-5C44 illustrate movement of a contact 582 (e.g., in a swipe gesture) from the bottom edge of device 100 and across touch screen 112 in an upward direction” Paragraph 0255. As 

Regarding Claim 6, Missig in view of Shi, Chaudhri, and Hu further teaches wherein the method further comprises: receiving a control instruction for any identification in the preset function bar (Missig, See touch input 586-a in Figure 5C48 on a Wi-Fi icon.)
when the identification corresponding to the control instruction is the icon of any application in the terminal device, controlling the terminal device to launch the application (Missig, “the control user interface also includes one or more quick launch icons for launching one or more applications without going to the home screen” Paragraph 0308. The application launch icons can be actuated with a tap operation similar to the actuation of the application icons on the home screen discussed in Paragraph 0223.)
and when the identification corresponding to the control instruction is the entry of any function of the terminal device, executing the function corresponding to the entry (Missig, “In FIGS. 5C48-5C50, device 100 detects an input on the Wi-Fi control setting in control center 584, such as a press input by contact 586-a (in FIG. 5C48), which opens a Wi-Fi settings menu” Paragraph 0257. For example, for a Wi-Fi control function, an options menu is displayed to connect to or turn off Wi-Fi.)

Regarding Claim 8, Missig in view of Shi, Chaudhri, and Hu further teaches further comprising: when the touch operation on the virtual button bar is detected, determining whether the touch operation is a clicking operation on any virtual button in the virtual button bar (Missig, See touch input 586-a in Figure 5C48 on a Wi-Fi icon.)
and when the touch operation is the clicking operation, controlling the terminal device according to a function corresponding to the virtual button (Missig, “In FIGS. 5C48-5C50, device 100 detects an input on the Wi-Fi control setting in control center 584, such as a press input by contact 586-a (in FIG. 5C48), which opens a Wi-Fi settings menu” Paragraph 0257. For example, for a Wi-Fi control function, an options menu is displayed to connect to or turn off Wi-Fi.)

Regarding Claim 9, Missig in view of Shi, Chaudhri, and Hu further teaches wherein determining whether the touch operation is the clicking operation on any virtual button in the virtual button bar comprises: when a duration of a pressing operation in an area including the virtual button exceeds a preset time period, determining that the pressing operation is the clicking operation on the virtual button (Missig, “and a long press gesture is detected based on a duration of the contact on the touch-sensitive surface with less than a threshold amount of movement” Paragraphs 0064-0065. Touch gesture 586-a may be determined by the intensity of the gesture or the duration as discussed by Paragraphs 0064-0065.)

Regarding Claim 10, Missig in view of Shi, Chaudhri, and Hu further teaches wherein determining whether the touch operation is the clicking operation on any virtual button in the virtual button bar comprises: when a pressure of a pressing operation in an area including the virtual button exceeds a preset pressure, determining that the pressing operation is the clicking operation on the virtual button (Missig, See Figure 5C48 and Paragraph 0257: an intensity of contact of user input 586-a is determined and a function of the virtual button is activated when a certain intensity level is met. See Paragraph 0061.)

Regarding Claim 15, Missig in view of Shi, Chaudhri, and Hu further teaches wherein a distance between the starting position and the target position is between 1/3 and 2/3 of a length in the target direction of the current display interface (Missig, “in response to detecting the second input (718): in accordance with a determination that the second input meets control-center criteria, wherein the control-center criteria require that the second input includes movement of the second contact with a magnitude of the movement parameter (e.g., distance and/or speed) that is above a third movement threshold (e.g., a distance greater than 1/3 of the screen height, or a speed greater than 500 pixels per second) that is greater than the second movement threshold, the device displays a control center user interface object (e.g., control center user interface object 542, 544, or 546 in FIGS. 5B10-5B12, respectively)” Paragraph 0285. The difference between positions 582-c and 582-f in Figures 5C43-56C46 is between 1/3 and 2/3 of the screen height.)

Regarding Claim 16, Missig in view of Shi, Chaudhri, and Hu further teaches wherein causing the virtual button bar to slide from the starting position along the target direction in the current display interface of the terminal device comprises: causing the virtual button bar to slide from the starting position along the target direction in the current display interface of the terminal device (Missig, “As contact 582 moves upward, dock 558 (with home button 559) moves onto user interface 520 with movement of contact 582” Paragraph 0255. The dock is a virtual button bar that moves along with the user gesture 582 as seen in Figures 5C43-5C46.)
and causing the preset function bar to emerge from the edge of the current display interface with the sliding of the virtual button bar (Missig, “FIGS. 5C41-5C44 illustrate movement of a contact 582 (e.g., in a swipe gesture) from the bottom edge of device 100 and across touch screen 112 in an upward direction” Paragraph 0255. As shown in Figure 5C45, the preset functions begin to emerge from the edge of the display as the dock moves upwards.)

Regarding Claim 18, Missig in view of Shi, Chaudhri, and Hu further teaches wherein the processor is further configured to: receive a control instruction for any identification in the preset function bar; (Missig, See touch input 586-a in Figure 5C48 on a Wi-Fi icon.)
when the identification corresponding to the control instruction is the icon of any application in the terminal device, control the terminal device to launch the application; (Missig, “the control user interface also includes one or more quick launch icons for launching one or more applications without going to the home screen” Paragraph 0308. The application launch icons can be actuated with a tap operation similar to the actuation of the application icons on the home screen discussed in Paragraph 0223.)
and when the identification corresponding to the control instruction is the entry of any function of the terminal device, execute the function corresponding to the entry (“In 

Regarding Claim 19, Missig in view of Shi, Chaudhri, and Hu further teaches wherein the processor is further configured to: when the touch operation on the virtual button bar is detected, determine whether the touch operation is a clicking operation on any virtual button in the virtual button bar (Missig, See touch input 586-a in Figure 5C48 on a Wi-Fi icon.)
and when the touch operation is the clicking operation, control the terminal device according to a function corresponding to the virtual button (Missig, “In FIGS. 5C48-5C50, device 100 detects an input on the Wi-Fi control setting in control center 584, such as a press input by contact 586-a (in FIG. 5C48), which opens a Wi-Fi settings menu” Paragraph 0257. For example, for a Wi-Fi control function, an options menu is displayed to connect to or turn off Wi-Fi.)


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Missig (US 2018/0335936 A1) in view of Shi (US 2014/0292666 A1) and in further view of Chaudhri (US 2014/0267103 A1), Hu (US 2016/0328143 A1), and Karunamuni (US 2015/0346976 A1).

Missig in view of Shi, Chaudhri, and Hu teaches all the limitations of Claim 6, on which Claim 7 depends. 
While Missig teaches editing of application icons displayed on the dock in response to a long touch operation (Paragraph 0288), Missig does not explicitly disclose wherein controlling the terminal device to launch the application comprises: when the control instruction with respect to the icon of the application is a long-press control instruction, causing the icon to enter into an editing mode, the editing mode indicates a mode in which a user is able to perform operations on the icon.
However, Karunamuni, which teaches a similar control center menu accessed through a user touch operation, teaches wherein controlling the terminal device to launch the application comprises: when the control instruction with respect to the icon of the application is a long-press control instruction, causing the icon to enter into an editing mode, the editing mode indicates a mode in which a user is able to perform operations on the icon (“FIG. 9 is a diagram that illustrates an example 900 of a control center interface 902 that has entered a mode in which application icons are selectable for removal from control center interface 902, according to an embodiment of the invention. In an embodiment, the mobile device can enter this reconfiguration mode in response to detecting continuous user contact at the location of one of application icons 904 for at least a specified threshold amount of time” Paragraph 0069. Also see Figure 11 and Paragraph 0077.)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the display of a control center menu after a user slide gesture taught by Missig in view of Shi, Chaudhri, and Hu by including the long press operation to allow editing of the displayed icons in the control center menu as taught by Karunamuni. Since both prior art references are directed to user interface menus for quick access of applications and device functions, the combination would yield predictable results. Such a combination would allow a user to have more control of the functions that are displayed on the shortcut function bar, a goal taught by Karunamuni (Paragraph 0020).

Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Missig (US 2018/0335936 A1) in view of Shi (US 2014/0292666 A1) and in further view Chaudhri (US 2014/0267103 A1), Hu (US 2016/0328143 A1), Kim (US 2014/0344954 A1), Foss (US 2016/0259497 A1), and Huang (US 2015/0143216 A1).

Regarding Claim 21, Missig in view of Shi, Chaudhri, and Hu teaches all the limitations of claim 1, on which claim 21 depends.
Missig further teaches displaying various icons within the preset function bar below the virtual button bar (See Figures 5C41-5C48: a plurality of icons are displayed within the control center [preset function bar] below the dock 584 [virtual button bar].)
Shi also teaches fingerprint recognition to activate various functions or states of an interface (See Title and Abstract).
Missig in view of Shi, Chaudhri, and Hu does not teach performing fingerprint recognition for a user; when the user passes the fingerprint recognition, displaying an icon of a payment software, an entry of a Richscan function and an icon of a virtual card package… and when the user does not pass the fingerprint recognition, displaying an icon of a music player application, an icon of a news application and an entry of a search function…
However, Kim, which is directed to presenting different pages to users depending on whether the current user matches certain security conditions (Figure 15), teaches performing fingerprint recognition for a user (“the user input may include a sliding touch input to or above the current display pate… Next, the digital device according to the present specification may extract fingerprint information from the user input (S1530)” Paragraph 0121-122. Also see Figure 5 and Paragraphs 0085-87: fingerprint recognition is performed during a sliding gesture between pages of different application icons. Pages containing restricted icons are displayed to a first, authorized user, while public pages are displayed to a second, unauthorized user.)
when the user passes the fingerprint recognition, displaying [a first interface]… (“If all of the content of the other page is determined to be accessible based on the extracted fingerprint information in step S1540, the digital device may display the other page on the display unit (S1550). In an embodiment, the digital device may display a turning of the current page to the other page. In another embodiment, the digital device may display a sliding of the current page to reveal the other page” Paragraph 0123-124. Figure 5 and Paragraph 0086: only an authorized user that meets fingerprint recognition criteria can access a page of icons 54b.)
and when the user does not pass the fingerprint recognition, displaying [a second interface] (“the digital device may display an icon in place of any content determined not to be accessible based on the extracted fingerprint information. Herein, the icon may indicate that the content is not accessible” Paragraph 0123-0124. Figure 5 and 
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the display of a control center menu after a user slide gesture taught by Missig in view of Shi, Chaudhri, and Hu by displaying a different control center menu for a user that does not pass a fingerprint recognition during the slide gesture as taught by Kim. Since both references are directed to displaying certain information after slide operations, the combination would yield predictable results. Such an implementation would improve the security of the interface by displaying only functions that someone who is not the owner of the device can access. Furthermore, as taught by Kim (Paragraph 0007), “there is a need for a method by which the user can access locked content without an additional authentication procedure when using the digital device.”
	While Missig discloses an icon of a music player application (“Icon 422 for video and music player module 152, also referred to as iPod” Paragraph 0169 and Figure 4A. Figure 5C43 also shows an icon with a music symbol common to iOS.), Shi discloses an entry of a search function (“a human interface artifact can include… a search button (120)” Paragraph 0055. See Figure 2 search button 120), and Kim at least shows an icon with the name “Bank” (Figure 5 page 54b), Missig in view of Shi, Chaudhri, and Kim does not explicitly disclose an icon of a payment software, an entry of a Richscan function and an icon of a virtual card package… an icon of a news application…
However, Foss, which teaches a mobile user interface including a dock with a plurality of applications, teaches an icon of a payment software… (See Appendix A: “App Store/ Application Purchasing… Display a coupon code redeeming interface for redeeming virtual coupons or physical gift cards”. Also see entry for “Wallet” application.)
and an icon of a virtual card package (See Appendix A: “Wallet… Display an intelligently selected pass/ticket Pass (e.g., boarding pass for an upcoming flight or ticket for upcoming event) Loyalty Card 5 Prepare for use of an intelligently selected loyalty account (e.g., the loyalty account for the store in which the device is located).” The Wallet application provides a collection of virtual of cards that belong to a user. Also see entry for “App Store” application.)
an icon of a music player application, (See Appendix A: “Music… Display a search user interface for searching for digital media (e.g., a song).”)
an icon of a news application (See Appendix A: “News… Display a feed of news selected for the device/user.“)
	Furthermore, Huang teaches an entry of a Richscan function (“When a user clicks a "Scan 2D Code to Add Apps" tab or the like 211 on screen 210, a video camera or the like is activated, and a window or the like is provided to allow a user to scan a 2D or QR code” Paragraph 0072. See Figure 2C button 211 for scanning a 2D code.)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the display of different control centers in response to fingerprint recognition performed on a target sliding operation on a dock taught by Missig in view of Shi, Chaudhri, and Kim by incorporating the payment, virtual card package, and news icons taught by Foss and the 2D code scanning interface element taught by Huang. Since Kim (Paragraphs 0085-87 and Figure 5) teaches restricting user sensitive display information, including application icons, based on fingerprint recognition done during a specific user gesture, such as a slide operation, it would be obvious to include any set of icons on a restricted interface and any alternate set of icons on an unrestricted interface. Such an implementation would increase the flexibility and security of the user interface. Use of the specific icons taught by Foss and Huang would amount to a simple substitution of the icons displayed in the appropriate control center taught by Missig in view of Kim. The number, type and positioning of the icons either in the dock or the control center is a design choice that is dependent on the desire of the designer of the interface and/or the user.
	Claim 22 and claim 23 recite substantially the same limitations as claim 21 and are therefore rejected using the same rationale discussed above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kwon (US 2018/0165005 A1) teaches input operations that result in execution of a function of a preset function bar displayed below a first interface. (Figs. 5-6)

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMI RAFAT OKASHA whose telephone number is (571)272-0675.  The examiner can normally be reached on M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on (571) 272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/R.R.O./           Examiner, Art Unit 2173                                                                                                                                                                                             

/KIEU D VU/           Supervisory Patent Examiner, Art Unit 2173